Exhibit Financial Report January - March 2008 Sales: Up 8% to $1,828 million Net Income: Up 11% to $82 million EPS: Up 22% to $1.11 Cash Flow: Up 84% to $165 million (Stockholm, April 22, 2008) – – – For the quarter ended March 31, 2008, Autoliv Inc. (NYSE: ALV and SSE: ALIV) – the world­wide leader in automotive safety systems – reported record quarterly sales and the strongest cash flow for any first quarter despite a very weak North American market and a weak Western European market. When compared to the same quarter 2007, net sales rose by nearly 8% to $1,828 million driven by favorable currency effects of 9%. Operating income increased by 1% to $127 million resulting in an operating margin of 7.0%. Income before taxes stood unchanged at $113 million, while net income increased by 11% to $82 million and earnings per share by 22% to $1.11. Cash flow from operations improved to $165 million and cash flow before financing activities to $100 million. During the last twelve months, the Company has generated record-breaking cash flow of $856 million and $512 million before financing. Sales for the second quarter 2008 are expected to increasebyapproximately 14% with the organic portion growing at a rate of approximately 2%.
